EXHIBIT 10.54

SERVICES AGREEMENT

This SERVICES AGREEMENT (“Agreement”) is made as of January 1, 2014, by and
between CPM Medical Consultants, LLC (“CPM”) and Palm Springs Partners, LLC
D/B/A Maxim Surgical (“Maxim”).  The foregoing parties to this Agreement are
sometimes referred to herein collectively as the “Parties” and each individually
as a “Party”.

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
promises, covenants and agreements contained herein, the Parties hereby agree as
follows:

1.Services.  During the Term of this Agreement, any Party hereto may, to the
extent appropriate, request that another Party hereto provide certain General
Administrative Services, Operational and/or Support Services, each as defined
below.  A Party requesting any such Service is referred to herein as a
“Requesting Party”.  A Party that receives a request from a Requesting Party to
perform any Services may elect, in its sole discretion, to provide such Services
to the Requesting Party.  A Party so electing to provide any such Service to a
Requesting Party is referred to herein as a “Service Provider”.  Upon electing
to provide the requested Services, a Service Provider shall provide and perform
such Services requested in accordance with the terms and conditions set forth
herein.

a.“General Administrative Services” means administrative, financial, human
resources, legal, facilities, information technology, billing and collections
and executive management services, which include without limitation the billing
and collections services described in Section 2.

b.“Operational Support Services” means sales, marketing and supply chain
services.

c.“Service” or “Services” means the General Administrative Services, and
Operational Support Services individually or collectively as the context
requires.

2.Billing and Collection.  If requested by a Requesting Party, CPM shall on
behalf of and for the account of a Requesting Party, establish and maintain
credit and billing and collection policies and procedures for such Requesting
Party, and shall exercise reasonable efforts to bill and collect in a timely
manner all professional and other fees for all billable services provided by
such Requesting Party through the CPM Richardson, Texas, location.  In
connection with any such requested billing and collection services to be
provided hereunder, the Requesting Party shall appoint CPM as such Requesting
Party’s exclusive true and lawful agent, and CPM shall accept such appointment,
for the following purposes:

a.to bill, in the Requesting Party’s name, under the Requesting Party’s provider
number(s) when obtained and on the Requesting Party’s behalf, all claims.

b.to collect and receive, in the Requesting Party’s name and on the Requesting
Party’s behalf, all accounts receivable generated by such billings and claims
for reimbursement, to take possession of, endorse in the name of the Requesting
Party, and deposit into the Requesting Party’s account any notes, checks, money
orders, insurance payments, and any other instruments received in as payment of
accounts receivable, and to

 

--------------------------------------------------------------------------------

 

administer such accounts including, but not limited to, extending the time or
payment of any such accounts for cash, credit or otherwise; discharging or
releasing the obligors of any such accounts; suing, assigning or selling at a
discount such accounts to collection agencies; or taking other measures to
require the payment of any such accounts; provided, however, that extraordinary
collection measures, such as filing lawsuits, discharging or releasing obligors,
or assigning or selling accounts at a discount to collection agencies shall not
be undertaken without the Requesting Party’s consent and shall be at Requesting
Party’s sole expense; and

c.to sign checks, drafts, bank notes or other instruments on behalf of the
Requesting Party, and to make withdrawals from the Requesting Party’s account
for payments specified in this Agreement and as requested from time to time by
the Requesting Party, and generally to apply such funds in a manner consistent
with this Agreement.

Upon request of CPM, the Requesting Party shall execute and deliver to each
financial institution at which an account of such Requesting Party is maintained
such additional documents or instruments as CPM may reasonably request to
demonstrate its authority.  The agency granted herein is coupled with an
interest and shall be irrevocable except with CPM’ s written consent.

3.Fees for Services.  In consideration for a Service Provider’s provision and
performance of any Service, the Requesting Party agrees to pay such Service
Provider fees equal to the costs incurred by the Service Provider in providing
the Service, based on the methods set forth in Schedule A.  Settlement of the
amounts owed by the Requesting Party shall be made to the Service Provider
periodically and based upon notice from the Service Provider within an agreed
upon period of time after Service is performed.  Each Party shall have the right
to set-off any amount owed to another Party hereunder against any amounts owed
to such Party from such other Party hereunder.

4.Term and Termination.  The term of this Agreement will commence as of the date
first written above, and will continue until the fifth (5th) anniversary of the
date hereof; provided that this Agreement will automatically renew for
successive one year terms unless one or more Parties agree not to renew this
Agreement and such Party or Parties provide notice to the other Parties at least
sixty (60) days prior to the expiration of the then-current term; provided,
further, that this Agreement may be terminated:

a.at any time by written agreement of the Parties;

b.at any time by CPM upon delivery to the other Parties at least thirty (30)
days’ prior written notice of such termination; or

c.by any Party, immediately upon delivery to the other Parties of written notice
of such termination if any other Patty has committed a material breach of this
Agreement and such breach, if it can be remedied, has not been remedied within
fifteen (15) days after delivery to the breaching Party of written notice of
such breach.

5.Effect of Termination.  In the event of a termination of this Agreement, all
Requesting Parties shall pay all unpaid amounts due pursuant to Section 3 to the
applicable Service

- 2 -

 

--------------------------------------------------------------------------------

 

Providers with respect to the periods prior to the termination of this
Agreement.  This Section 5 and Sections 6, 7, 12 and 15 hereof shall survive any
termination of this Agreement.

6.Indemnification.  The Requesting Party shall indemnify, exonerate and hold
Service Provider and each of its partners, shareholders, members, affiliates,
directors, officers, fiduciaries, managers, controlling persons, employees and
agents and each of the partners, shareholders, members, affiliates, directors,
officers, fiduciaries, managers, controlling persons, employees and agents of
each of the foregoing (collectively, the “Indemnitees”) free and harmless from
and against any and all actions, causes of action, suits, claims, liabilities,
losses, damages and costs and out-of-pocket expenses in connection therewith
(including attorneys’ fees and expenses) incurred by the Indemnitees or any of
them before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out of any action, cause of action, suit, arbitration,
investigation or claim arising out of, or in any way relating to, the Services
provided by Service Provider to the Requesting Party, or any of its affiliates
from time to time; provided, however, that the foregoing indemnification rights
will not be available to the extent that any such Indemnified Liabilities arose
on account of such Indemnitee’s fraud, gross negligence or willful misconduct;
and provided, further, that if and to the extent that the foregoing undertaking
may be unavailable or unenforceable for any reason, the Requesting Party hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.  For
purposes of this Section 6, none of the circumstances described in the
limitations contained in the two provisos in the immediately preceding sentence
will be deemed to apply absent a final non-appealable judgment of a court of
competent jurisdiction to such effect, in which case to the extent any such
limitation is so determined to apply to any Indemnitee as to any previously
advanced indemnity payments made by Requesting Party, then such payments will be
promptly repaid by such Indemnitee to the Requesting Party without
interest.  The rights of any Indemnitee to indemnification hereunder will be in
addition to any other rights any such person may have under any other agreement
or instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation.

7.Disclaimer and Limitation of Liability.  

a.Disclaimer.  No Party makes any representations or warranties, express or
implied, in respect of the Services.  In no event will any Service Provider or
Indemnitees be liable to the applicable Requesting Party or any of its
affiliates for any act, alleged act, omission or alleged omission that does not
constitute fraud, gross negligence or willful misconduct by such Service
Provider as determined by a final, non-appealable determination of a court of
competent jurisdiction.

b.Limitation of Liability.  In no event will any Service Provider or its
Indemnitees be liable to the applicable Requesting Party or any of its
affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, relating to the Services.

8.Relationship of the Parties.  The Parties are, and will remain during the term
of this Agreement, independent contractors.  Nothing in this Agreement will be
construed to constitute either party as an employee, agent, partner, franchisee
or joint venturer of the other.  Except to the

- 3 -

 

--------------------------------------------------------------------------------

 

extent expressly provided in this Agreement (including the Schedules hereto) or
in another written instrument executed by the Parties, neither Party will have
any authority to transact business or otherwise act on behalf or in the name of,
or to bind, the other Party in any manner whatsoever.

12.Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of Texas, including all matters of
construction, validity, performance and enforcement, without regard to
conflicts-of-laws principles that would require the application of any other
law.

13.Entire Agreement Modification.  This agreement constitutes the entire, final
and complete agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements, representations, negotiations,
communications and understandings, whether written or oral, between the Parties
with respect to such subject matter.  This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
each of the Parties; provided that any affiliate of any Party may become a party
to this Agreement without the consent of the Parties if such affiliate agrees in
writing to be fully bound by, and subject to, all of the terms, conditions and
other provisions of this Agreement with all attendant rights, duties and
obligations stated herein, with the same force and effect as if such affiliate
had executed this Agreement on the date hereof.

14.Execution of Agreement.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the Parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.

15.No Third Party Beneficiaries.  Except for the rights of Indemnitees pursuant
to Section 6, this Agreement is not intended, and shall not be deemed, to confer
any rights or remedies upon any person or entity other than the Parties hereto
and their respective successors and permitted assigns or to otherwise create any
third-party beneficiary hereto.

16.Further Assurances.  The Parties agree, without further consideration, to
execute such further instruments and to take such further actions as may be
necessary or desirable to carry out the purposes and intent of this Agreement.

[Signature page follows]

 




- 4 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

CPM Medical Consultants, LLC

 

 

By:

Name:  Mark Brooks

Title:  Chief Executive Officer

 

 

Palm Springs Partners, LLC D/B/A Maxim

 

 

By:

Name:  Chris Reeg

Title:  President

 

 

- 5 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.54

SCHEDULE A

Fees and Costs Methodologies

The methodologies for determining costs of the Service Provider shall be based
on, among other things:  (i) the percentage of total company headcount of the
Requesting Party; (ii) the percentage of total company sales volume of the
Requesting Party; (iii) the percentage of total square company footage utilized
by the Requesting Party; (iv) the percentage of total time and effort directly
related to the support provided to the Requesting Party by the Service
Provider.  The Parties agree to Maxim paying payroll expenses for one sales
representative, rent expense for an outside office, in addition to a shared
service fee calculated as one percent (1%) of sales based on the factors above.

 

 